

THIRD AMENDMENT TO CREDIT AGREEMENT




THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of December 30, 2011 by and among DXP ENTERPRISES, INC., a Texas
corporation (the “Company”); each of the Lenders (as defined below) party
hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, acting as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).


RECITALS


A.           The Company, the lenders from time to time party thereto
(individually, a “Lender” and collectively, the “Lenders”) and the
Administrative Agent executed and delivered that certain Credit Agreement dated
as of August 28, 2008, as amended by instruments dated as of March 15, 2010 and
July 25, 2011.  Said Credit Agreement, as amended, supplemented and restated, is
herein called the “Credit Agreement”.  Any capitalized term used in this
Amendment and not otherwise defined shall have the meaning ascribed to it in the
Credit Agreement.


B.           The Company, the Lenders and the Administrative Agent desire to
amend the Credit Agreement in certain respects.


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and further good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, the Lenders and the Administrative Agent do hereby agree as follows:


SECTION 1. Amendments to Credit Agreement.


(a) The definition of “Revolving Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read in its entirety as follows:


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The amount of each
Lender’s Revolving Commitment as of December 30, 2011 is set forth on Schedule
2.01.  The aggregate amount of the Lenders’ Revolving Commitments as of December
30, 2011 is $200,000,000.


(b) Schedule 2.01 to the Credit Agreement is hereby amended to be identical to
Schedule 2.01 attached hereto.


(c) Exhibit B to the Credit Agreement is hereby amended to be identical to
Exhibit B attached hereto.


SECTION 2. Conditions Precedent.  The effectiveness of this Amendment shall be
conditioned each of the following:


(a)           the Administrative Agent shall have received from the Loan Parties
and all of the Lenders either (1) a counterpart of this Amendment signed on
behalf of such party or (2) written evidence satisfactory to the Administrative
Agent (which may include telecopy or e-mail transmission of a signed signature
page of this Amendment) that such party has signed counterparts of this
Amendment.


(b)           the Administrative Agent shall have received original executed
counterpart of the Note evidencing the Revolving Commitments, as increased
pursuant to this Amendment (which Note shall replace the Notes previously
executed to evidence Revolving Loans).


(c)           the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Company and the
authorization of the execution and delivery of this Amendment, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.


SECTION 3. Ratification.  Except as expressly amended by this Amendment, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect.  None of the rights, title and interests existing and to exist under the
Credit Agreement are hereby released, diminished or impaired, and the Company
hereby reaffirms all covenants, representations and warranties in the Credit
Agreement.


SECTION 4. Expenses.  The Company shall pay to the Administrative Agent all
reasonable fees and expenses of its legal counsel incurred in connection with
the execution of this Amendment.  In addition, the Borrower agrees to pay to the
Administrative Agent, for its own account and for the account of the respective
Lenders, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.


SECTION 5. Certifications.  The Company hereby certifies that (a) no material
adverse change in the business, assets, operations or condition, financial or
otherwise of the Company and its Subsidiaries, taken as a whole, since December
31, 2007 and (b) no Default or Event of Default has occurred and is continuing
or will occur as a result of this Amendment.


SECTION 6. Miscellaneous.  This Amendment (a) shall be binding upon and inure to
the benefit of the Company, the Lenders and the Administrative Agent and their
respective successors, assigns, receivers and trustees; (b) may be modified or
amended only by a writing signed by the required parties; (c) shall be governed
by and construed in accordance with the laws of the State of Texas and the
United States of America; (d) may be executed in several counterparts by the
parties hereto on separate counterparts, and each counterpart, when so executed
and delivered, shall constitute an original agreement, and all such separate
counterparts shall constitute but one and the same agreement and (e) together
with the other Loan Documents, embodies the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, consents and understandings relating to such subject
matter.  The headings herein shall be accorded no significance in interpreting
this Amendment.


[Signature Pages Follow]



 HOU:0050320/00177:1570397v1
 
 

--------------------------------------------------------------------------------

 

NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02


THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND ALL OTHER LOAN DOCUMENTS
EXECUTED BY ANY OF THE PARTIES PRIOR HERETO OR SUBSTANTIALLY CONCURRENTLY
HEREWITH CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


IN WITNESS WHEREOF, the Company, the Lenders and the Administrative Agent have
caused this Amendment to be signed by their respective duly authorized officers,
effective as of the date first above written.






DXP ENTERPRISES, INC.,
a Texas corporation




By:  /s/Mac
McConnell                                                                
        Mac McConnell,
 
Senior Vice President, Chief Financial Officer and Secretary




[signature page to Third Amendment to Credit Agreement]


 HOU:0050320/00177:1570397v1
 
 

--------------------------------------------------------------------------------

 

The undersigned Subsidiaries of the Borrower hereby join in this Amendment to
evidence their consent to execution by Borrower of this Amendment, to confirm
that each Loan Document now or previously executed by the undersigned applies
and shall continue to apply to this Amendment, and to acknowledge that without
such consent and confirmation, Lenders would not execute this Amendment and to
join in the notice pursuant to Tex. Bus. & Comm. Code §26.02 set forth above.
 


PRECISION INDUSTRIES, INC.,
a Nebraska corporation




By:              /s/Mac
McConnell                                                              
Mac McConnell,
Secretary and Treasurer






SEPCO INDUSTRIES, INC.,
a Texas corporation
PELICAN STATE SUPPLY COMPANY, INC.,
a Nevada corporation
                                                                                               
DXP ACQUISITION, INC.,
a Nevada corporation
                                                                                              
AMERICAN MRO, INC.,
a Nevada corporation
                                                                                               
R.A. MUELLER., INC.,
an Ohio corporation
DXP HOLDINGS, INC.,
a Texas corporation




By:              /s/Mac
McConnell                                                              
Mac McConnell,
Vice President, Treasurer and Secretary




PMI OPERATING COMPANY, LTD.,
a Texas limited partnership


By:       Pump-PMI, LLC,
a Texas limited liability company,
its general partner


By:          DXP Enterprises, Inc.,
a Texas corporation,
its sole member


By:             /s/Mac
McConnell                                                   
Mac McConnell,
 
Senior Vice President, Chief Financial Officer and Secretary

 
 




`                                                  PMI INVESTMENT, LLC,
a Delaware limited liability company
 
 


By:              /s/David R.
Little                                                              
David R. Little, Manager






                                                                        PUMP-PMI
LLC,
a Texas limited liability company


By:       DXP Enterprises, Inc.,
a Texas corporation,
its sole member


By:          /s/Mac
McConnell                                                           
Mac McConnell,
 
Senior Vice President, Chief Financial Officer and Secretary







VERTEX CORPORATE HOLDINGS, INC.,
a Delaware corporation
PAWTUCKET HOLDINGS, INC.,
a Delaware corporation
DXP ENERGY SERVICES, LLC,
a Texas limited liability company




By:  /s/Mac
McConnell                                                                
Mac McConnell,
Vice President




PFI, LLC,
a Rhode Island limited liability company


By:           Pawtucket Holdings, Inc.,
a Delaware corporation


By:  /s/Mac McConnell                                                      
Mac McConnell,
Vice President





[signature page to Third Amendment to Credit Agreement]


 HOU:0050320/00177:1570397v1
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent




By:  /s/Thomas Caver 
Name:            Thomas
Caver                                                                
Title:           Vice President 



[signature page to Third Amendment to Credit Agreement]


 HOU:0050320/00177:1570397v1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01


Lender
Revolving Commitments as of December 30, 2011
   
Wells Fargo Bank, National Association
$200,000,000
                       





 





 HOU:0050320/00177:1570397v1
 
 

--------------------------------------------------------------------------------

 
